            Case 1:21-cv-02114-ER Document 6 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANKIE MONEGRO, on behalf of himself and
all others similarly situated,
                                                                          ORDER
                               Plaintiff,
                                                                        21 Civ. 2114 (ER)
               – against –

OCEANBOX HOLDINGS LLC,


                               Defendant.


Ramos, D.J.:

         Defendant Oceanbox Holdings was served with process on June 1, 2021. Doc. 5.

Accordingly, its deadline to respond to the complaint was June 22, 2021. There has been no

further activity in this case. Plaintiff is therefore instructed to move for a default judgment

pursuant to the Court’s individual practices by September 7, 2021. Failure to do so may result in

dismissal for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).


         It is SO ORDERED.

Dated:    August 23, 2021
          New York, New York

                                                                    Edgardo Ramos, U.S.D.J.
